DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-3 and 13 in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2016/140159) in view of Wataya et al. (US 2002/0017635) and Fukugawa et al. (US 2015/0111037).
Note: Fukugawa et al. (US 2018/0016193) is being used to cite the prior art as it a 371 application of Sato et al. (WO 2016/140159).
Regarding claims 1, Fukugawa discloses sintering material comprising a granule containing a rare earth oxyfluoride having an apparent tap density of 1.0-2.5 g/cc (claim 1) [TD], where the rare earth element is yttrium (claim 8) and powder is thermal spray material (para 0012). 
However, Fukugawa fails to disclose that yttrium oxyfluoride has a fisher diameter of 1-10 microns and ratio of TD/AD is 1.6-3.5.
Whereas, Wataya discloses rate earth oxide in the form of spherical particles having a fisher diameter of 0.5-2 microns (abstract).
Whereas, Fukugawa discloses rare earth oxyfluoride having a AD of 1.52 (abstract, table 4).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the rare earth oxyfluoride of Fukugawa having a fisher diameter of 0.5-2 microns as taught by Wataya motivated by the desire to have good crystallinity and to form the rare earth oxyfluoride of Fukugawa having a AD of 1.52 as taught by Fukugawa’037 motivated by the desire to have improved stability of the material. 
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2016/140159) in view of Wataya et al. (US 2002/0017635) and Fukugawa et al. (US 2015/0111037) as applied to claim 1, further in view of Wataya et al. (US 2002/0160189).
Regarding claims 2-3 and 13, Fukugawa in view of Wataya’635 and Fukugawa’037 fails to disclose that the coating material having a pore volume of pores with a diameter of 100 microns or smaller of 1 cm3/g or less and angle of repose of 40 degree or greater.
Whereas, Wataya discloses spherical particles for thermal spraying, consisting essentially of a rare earth-containing compound and having a bulk density of at least 1.0 g/cm.sup.3, an aspect ratio of up to 2, and a cumulative volume of pores with a radius of up to 1 .mu.m which is less than 0.5 cm.sup.3/g (para 0021) and angle of repose is up to 44 degree.
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the thermal spray material comprising rare earth oxyfluoride of Fukugawa having an angle of repose of up to 44 degree and to form cumulative pore with up to 1 microns with less than 0.5 g/cc as taught by Wataya motivated by the desire to have sufficient breaking strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788